DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on June 21, 2022 have been entered.
Claims 1, 4, 5, 7, 10, 12-16, and 18 have been amended.
Claims 3, 8, 9, 11, 17, and 20 have been canceled.
Claims 21-26 have been added. 
 
                                                           Response to Arguments
Applicant’s arguments filed on June 21, 2022 have been fully considered but are moot in view of the new ground(s) of rejection. 

   Claim Objections
Claim 10 is objected to because of the following informalities:  
“wherein the instructions to store, with respect to the notification service, by utilizing the database that that is commonly used for storage by the plurality of notification services,” should read “wherein the instructions to store, with respect to the notification service, by utilizing the database that is commonly used for storage by the plurality of notification services.”
 
  Appropriate correction is required.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 12-16, 18-19, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Anaya et al. (Patent No. US 7,454,372), hereinafter Anaya, in view of Haeberle et al. (Pub. No. US 2014/0081925), hereinafter Haeberle.

Claim 1. 	Anaya discloses an apparatus comprising: a processor; and a computer readable medium on which is stored machine readable instructions (The art teaches in Col. 5 lines 15-27 that the market monitoring system 10 includes a plurality of stages 14-16, which are asynchronous with respect to each other. Each stage 14-16 includes a parallel array of devices, which are also asynchronous with respect to each other. The devices of the stages 14-16 are referred to as line handlers 18, 18', alert engines 20, 20', 20'', and alert dispatchers 22, 22'. Each of these devices includes a server, e.g., one or more processors, running software programs) that cause the processor to: 
detect, with respect to a notification service of a plurality of notification services, based on an analysis of signals received at an activity event hub of an internal incident management service of an entity, at least one incident associated with activities of the entity (The art teaches in Col. 6 lines 23-31 that alert engines 20, 20', 20'' (i.e., notification services) analyze the market event messages, received from the line handlers 18, 18' to determine whether alert conditions exist. If one of the alert engines 20, 20', 20'' detects an alert condition, it transmits an alert message to the alert dispatchers 22, 22'. Each alert dispatcher 22, 22' coordinates sending of received alert messages to the analyst stations 36, 36', 36'' for processing by an external user. The art teaches in Col. 6 32-42 lines that the market monitoring system 10 (i.e., internal incident management service of an entity) monitors incoming messages from the feed lines 12 for information indicating alert conditions. Alert conditions include unusual trading prices, ranges, and/or volumes; locked or crossed (L/C) market conditions; trading activity during regulatory halts; unusual market conditions; and market activities violating regulatory rules. To detect alert conditions, the market monitoring system 10 analyzes data such as quotations and indices, options/derivative prices, trade prices and quantities, trading halts, and price data on initial public offerings (IPO's). This data may arrive in messages from market and/or news sources), 
wherein the plurality of notification services are located in geographically distributed clusters to notify the entity of the at least one detected incident (The art teaches in Col. 5 lines 15-27 that the market monitoring system 10 includes a plurality of stages 14-16, which are asynchronous with respect to each other. Each stage 14-16 includes a parallel array of devices, which are also asynchronous with respect to each other. The devices of the stages 14-16 are referred to as line handlers 18, 18', alert engines 20, 20', 20'' (i.e., plurality of notification services), and alert dispatchers 22, 22'. The art teaches in Col. 30 lines 5-15 that the market monitoring system includes both primary and backup systems 10, 10b, wherein the primary and backup systems 10, 10b are located at different locations. The primary system 10 performs full market monitoring operations under normal conditions and has already been described in FIGS. 1A-40. The backup system 10b can carry on full market monitoring operations when the primary system 10 is not carrying on full operations. An operator may transfer full operations to the backup system 10b in response to a critical condition or failure of the primary system 10 or to enable maintenance work on the primary system 10 without stopping market monitoring operations. The art teaches in Col. 30 lines 16-25 that the backup system 10b substantially mirrors the primary system 10 described in relation to FIGS. 1-40. The backup system 10b includes a plurality of stages 14b-16b, which are asynchronous with respect to each other. Each stage 14b-16b includes a parallel array of independent devices, i.e., line handlers 18b, 18b', alert engines 20b, 20b’, 20b'' (i.e., plurality of notification services) and alert dispatchers 22b, 22b'. i.e., the plurality of notification services are located in different locations. The art teaches in Col. 10 lines 40-46 that the alert engine transmits the results of analyzing the market event to the alert dispatchers 22, 22'. The results include alerts and alert resolutions, but the alert engines may also report "events" and incidents to the alert dispatchers 22, 22'. The reported events are a selected set of market events having a potential to become alert conditions);
receive information related to the at least one detected incident (The art teaches in Col. 6 32-42 lines that the market monitoring system 10 monitors incoming messages from the feed lines 12 for information indicating alert conditions (i.e., receiving information related to incidents); 2PATENTAtty Docket No.:2000.0124US 1/408527-US-NP App. Ser. No.: 16/898,107  
generate, based on the received information related to the at least one detected incident, a notification object to notify the entity of the at least one detected incident (The art teaches in Col. 10 lines 23-30 that when one of alert engines 20, 20', 20'' (i.e., notification service of a plurality of notification services) receives 162 a market event message from one of the line handlers 18, 18''. The alert engine 20, 20', 20'' distributes 164 the market event to a queue of an internal execution stage for parallel analysis. The art teaches in Col. 10 lines 40-46 that the alert engine transmits the results of analyzing the market event to the alert dispatchers 22, 22'. The results include alerts and alert resolutions, but the alert engines may also report "events" and incidents to the alert dispatchers 22, 22' (i.e., notification(s) is/are generated based on the received information related to the incident(s)). The reported events are a selected set of market events having a potential to become alert conditions. The art teaches in Col. 16 lines 51-65 that a listener object 352 receives messages from the alert engines 20, 20', 20'' (i.e., notification services). The listener object receives 362 each new message via an interface of the alert dispatcher 22, 22' connecting to the private network 24. Each received message may belong a variety of message types sent to the alert dispatcher 22, 22'. These message types include alerts, alert resolutions, incidents, events, and closures of events requests. The listen object 352 determines 364 whether the received message is a type destined for publication to analyst workstations 36, 36', 36'' (i.e., notifying the entity of the detected incident(s)) and/or for storage to the database 26. Alerts and alert resolutions are destined for publication to analysts and other external users, and alerts, alert resolutions, events, closures of events, and incidents are destined for storage in the database 26)); 
determine, based on a unique identifier related to the at least one detected incident, by utilizing a database that is commonly used for storage by the plurality of notification services, whether the notification object to notify the entity of the at least one detected incident is a unique notification object, which is not a duplicate notification object generated by another notification service of the plurality of notification services (The art teaches in Col. 16 lines 66-67 and Col. 17 lines 1-4 that each message destined for publication or storage carries an identifier (ID) uniquely identifying the market event (i.e., unique identifier related to the incident(s)) to which the message corresponds. The ID comes from the original incoming message's sequence number. Thus, the ID is assigned by an external source and is independent of the line handler 18, 18' that received the original incoming message. The art teaches in Col. 17 lines 5-22 that the listener object 352 determines 370 whether a previously received message has the same unique ID as a newly received message. The determination includes comparing the ID of the newly received message to a list of ID's stored in an ID hash table 353 (FIG. 18). The ID hash table 353 is a first-in-first-out software buffer that lists the ID's of recently received messages. The ID of the newly received message may duplicate the ID of a previously received message if the two messages were generated by different alert engines 20 (i.e., duplicate notification(s) object generated by another notification service of the plurality of notification services), 20', 20'' in response to the same market event message. If a previously received message has the same ID, the listener object 352 discards 372 the newly received message. If the newly received message has a new ID, the listener object 352 appends 374 the new ID to the list of ID's in the ID hash table 353. The listener object 352 writes 376 a non-duplicate newly received message to the publisher and/or DB writer queues 354, 356 depending on the message type); 
based on a determination that the notification object is the unique notification object, store, with respect to the notification service, by utilizing the database, the unique identifier related to the at least one detected incident (The art teaches in Col. 17 lines 5-22 that the ID of the newly received message may duplicate the ID of a previously received message if the two messages were generated by different alert engines 20 (i.e., duplicate notification(s) object generated by another notification service of the plurality of notification services), 20', 20'' in response to the same market event message. If a previously received message has the same ID, the listener object 352 discards 372 the newly received message. If the newly received message has a new ID, the listener object 352 appends 374 the new ID to the list of ID's in the ID hash table 353. The listener object 352 writes 376 a non-duplicate newly received message (i.e., the notification unique) to the publisher and/or DB writer queues 354, 356 depending on the message type); and  
perform, in an event of a failure of the notification service, a stateless restart associated with the notification service (The art teaches in Col. 5 lines 15-27 that the market monitoring system 10 includes a plurality of stages 14-16, which are asynchronous with respect to each other. Each stage 14-16 includes a parallel array of devices, which are also asynchronous with respect to each other. The devices of the stages 14-16 are referred to as line handlers 18, 18', alert engines 20, 20', 20'', and alert dispatchers 22, 22'. Each of these devices includes a server, e.g., one or more processors, running software programs. The art teaches in Col. 19 lines 8-22 that the market monitoring system 10 produces health data and message flow data on the individual servers of the stages 14-16 (i.e., alert engine(s)). The health data provides indicates process failures. The art teaches in Col. 19 lines 62-67 and Col. 20 lines 1-16 that a process 460 for determining whether a selected server of the stages 14-16 has failed. The operations server 32 reads 462 a file that records whether a consolidated heartbeat pulse was received from the selected server. From the value stored in the file, the operations server 32 determines 464 whether the selected device sent a heartbeat pulse. If the value indicates that no heartbeat pulse, the operations server 32 records 468 a missed heartbeat pulse in a counter that accumulates a count for the number of missed heartbeats from the selected device. The operations server 32 also determines 470 whether the selected server has failed to send more than a threshold number of heartbeat pulses. If the number exceeded the threshold, the operations server 32 signals 472 a failure of the server to the operations workstations 34, 34'. An operator can order maintenance for the selected server in response to the failure signal. Col. 20 lines 27-29 teaches that after a failure, an operator can download the data dumped to the black box recorder 474-476 of the failed server. The stored data provides information on the origin of the failure. Also, the art teaches in Col. 31 lines 51-60 deciding whether to transfer full market monitoring operations from the primary system 10 (i.e., which includes the alert engine(s)) to the backup system 10b. The decision may be made manually by an operator by using one of the operations workstations 34, 34'. The operator determines 761-763 whether any of the stages 14-16 of the primary system 10 is in a critical state. For each stage 14-16, a critical state is defined to exist if there is at risk of the stage 14-16 is not or will not be processing messages properly (i.e., failure). The art teaches in Col. 34 lines 1-15 that the primary system 10 may even be shut down while the backup system 10b performs full market monitoring. A full shutdown enables more flexibility in performing repairs and/or maintenance to the primary system 10 (i.e., which includes the failed alert engine(s)). After restoring the primary's database 26, the operator restarts 812 the primary's DB servers 30, 30', which restarts copying and queuing of write transactions to the database 26. The operator also restarts 814 any of the primary stages 14-16, which were shut down (i.e., the failed alert engine(s) is being restarted)). 
Anaya doesn’t explicitly disclose wherein the plurality of notification services are located in geographically distributed clusters in a cloud to notify the entity of the at least one detected incident.
However, Haeberle discloses wherein the plurality of notification services are located in geographically distributed clusters in a cloud to notify the entity of the at least one detected incident (The art teaches in Parag. [0003] that by processing a duplicate check logic in a central service provider cockpit, duplicate events or alerts can be accumulated and grouped together for processing. The art teaches in Parag. [0029] that service provider cockpit server 151 can receive and process incident reports (e.g., bulk alert message 145) from the server 101. The server 101 can include multiple tenants 120 (i.e., plurality of notification services) that are remotely connected to the server 101, as well as a system tenant 130 that can support and handle the multiple tenants 120. The environment 100 is an example, and in alternative implementations, the elements illustrated in FIG. 1 may be included in or associated with different and/or additional servers, tenants, networks, and locations other than those as shown. For example, there may be additional tenants, such as multiple tenants connected to one or more application systems similar to the service provider cockpit server 151 to obtain various functionalities and services. That is, one or more of the components illustrated within the service provider cockpit server 151, the server 101 (i.e., which includes the multiple tenants), or any of the other illustrated components, may be located in multiple or different servers, cloud-based networks, or other locations accessible to the service provider cockpit server 151 (e.g., either directly or indirectly via network 148). The art teaches in Parag. [0030] that the service provider cockpit server 151 can receive bulk alert messages 145, as well as individual messages, from the server 101 (i.e., which includes the multiple tenants). The bulk alert messages 145 and individual messages can include software problem reports (SPRs) across the multiple tenants 120 in the server 101. Each of the tenants 120 can include at least a health check engine 121 and a software problem report generator 122. The health check engine 121 examines the tenants 120 and recognizes/flags/identifies events in each tenant. The software problem report generator 122 can generate SPRs 116 to be stored in the database 111. The art teaches in Parag. [0057] and Fig. 2 that the environment 200 includes multiple system tenants 214, 216, and 218 (i.e., clusters of tenants) in a plurality of servers, as well as a service provider cockpit 220. Each of the system tenants 214, 216, and 218 can be similar to the system tenant 130 of the server 101 (i.e., which includes multiple tenants) of FIG. 1. For example, the illustrated system tenant 214 is communicably connected with two example tenants 210 and 212. Each of the example tenants 210 and 212 can be similar to the tenants 120 of FIG. 1 the aggregation engine 230 can be similar to the aggregation engine 133 of FIG. 1, where duplicate alerts can be identified and grouped for the summarized incident report sent with the bulk alert messages 145. The alert messages 245 are sent from the system tenants 214, 216, and 218 (i.e., plurality of notification services) to the service provider cockpit 220).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Anaya to incorporate the teachings of Anaya. This would be convenient because using cloud would enable enterprises to efficiently and quickly scale up/down their IT departments, according to business demands; as well as providing scalability which minimizes the risks associated with in-house operational issues and maintenance.
                                                                                            
Claim 2. 	Anaya in view of Haeberle discloses the apparatus according to claim 1, 
		Anaya further discloses wherein the instructions to detect, with 322000.0124US1/408527-US-NPPATENTrespect to the notification service of the plurality of notification services, based on the analysis of signals received at the activity event hub of the internal incident management service of the entity, the at least one incident associated with the activities of the entity further cause the processor to: detect, with respect to the notification service of the plurality of notification services, based on the analysis of signals received at the activity event hub of the internal incident management service of the entity, the at least one incident from a set of incident states that include an add incident state, an edit incident state, and a mitigate incident state associated with the activities of the entity (The art teaches in Col. 6 lines 23-31 that alert engines 20, 20', 20'' (i.e., notification services) analyze the market event messages, received from the line handlers 18, 18' to determine whether alert conditions exist. If one of the alert engines 20, 20', 20'' detects an alert condition, it transmits an alert message to the alert dispatchers 22, 22'. Each alert dispatcher 22, 22' coordinates sending of received alert messages to the analyst stations 36, 36', 36'' for processing by an external user. The art teaches in Col. 6 32-42 lines that the market monitoring system 10 (i.e., internal incident management service of an entity) monitors incoming messages from the feed lines 12 for information indicating alert conditions. Alert conditions include unusual trading prices, ranges, and/or volumes; locked or crossed (L/C) market conditions; trading activity during regulatory halts; unusual market conditions; and market activities violating regulatory rules. To detect alert conditions, the market monitoring system 10 analyzes data such as quotations and indices, options/derivative prices, trade prices and quantities, trading halts, and price data on initial public offerings (IPO's). This data may arrive in messages from market and/or news sources. The art teaches in Col. 11 lines 19-22 that rules for detecting and/or resolving alert conditions may be changed to process new alert scenarios by adding or modifying the alert components 187-192. i.e., The applicant has defined the add incident state to include new incident).   

Claim 4. 	Anaya in view of Haeberle discloses the apparatus according to claim 1,  
		Anaya further discloses wherein the instructions to determine, based on an analysis of the at least one detected incident, whether the at least one detected incident is actionable further cause the processor to: determine, based on the analysis of the at least one detected incident, whether the at least one detected incident is actionable by analyzing an event type associated with the at least one detected incident (The art teaches in Col. 10 lines 32-39 that the execution stage determines 166 whether an alert condition is present and/or whether a previous alert has been "automatically" resolved by the analysis without the input of a human agent. If the analysis detects or automatically resolves any alerts, the market event is also analyzed to determine 168 whether coordinated analysis of this event with other events is needed to detect or resolve other alert conditions).   

Claim 5. 	Anaya in view of Haeberle discloses the apparatus according to claim 1,  
Anaya further discloses wherein the instructions further cause the processor to: 332000.0124US1/408527-US-NPPATENTrequest, from a data endpoint, the information related to the at least one detected incident that includes an indication of whether an action is to be performed with respect to the at least one detected incident (The art teaches in Col. 6 lines 6-22 that the feed lines 12 couple the market monitoring system 10 to external market information sources (not shown), e.g., via an external network (not shown). The feed lines 12 are grouped into several separate sets 12a, 12b, which are monitored by separate line handlers 18, 18'. Each line handler 18, 18' can receive the same incoming messages on market events from its set of feed lines 12a, 12b (i.e., data endpoint) and transmits market event messages to the alert engines 20, 20', 20'' via the private network 24. The market event messages transmitted by the line handlers 18, 18' have a common format, which is readable by any alert engine 20, 20', 20'' irrespective of the format of the original incoming messages from the feed lines 12. The stages 14 and 15 operate asynchronously and the alert engines 20, 20', 20'' in parallel and independently, process messages published on the private network 24 by the line handlers 18, 18'. The art teaches in Col. 10 lines 32-39 that the alert engine 20, 20', 20'' distributes 164 the market event to a queue of an internal execution stage for parallel analysis. The choice of the queue depends on the issue symbol for the security affected by the market event. The execution stage determines 166 whether an alert condition is present and/or whether a previous alert has been "automatically" resolved by the analysis without the input of a human agent. If the analysis detects or automatically resolves any alerts, the market event is also analyzed to determine 168 whether coordinated analysis of this event with other events is needed to detect or resolve other alert conditions).   
 
Claim 6. 	Anaya in view of Haeberle discloses the apparatus according to claim 1,  
Anaya further discloses wherein the instructions to generate, based on the received information related to the at least one detected incident, the notification object to notify the entity of the at least one detected incident further cause the processor to: generate, based on the received information related to the at least one detected incident, the notification object that specifies details of the at least one detected incident and an indication of a communication technique that is to be utilized to communicate the at least one detected incident to the entity (The art teaches in Col. 10 lines 23-30 that when one of alert engines 20, 20', 20'' receives 162 a market event message from one of the line handlers 18, 18''. The alert engine 20, 20', 20'' distributes 164 the market event to a queue of an internal execution stage for parallel analysis. The art teaches in Col. 10 lines 40-46 that the alert engine transmits the results of analyzing the market event to the alert dispatchers 22, 22'. The results include alerts and alert resolutions, but the alert engines may also report "events" and incidents to the alert dispatchers 22, 22' (i.e., notification(s) is/are generated based on the received information related to the incident(s)). The reported events are a selected set of market events having a potential to become alert conditions. The art teaches in Col. 16 lines 51-65 that a listener object 352 receives messages from the alert engines 20, 20', 20'' (i.e., notification services). The listener object receives 362 each new message via an interface of the alert dispatcher 22, 22' connecting to the private network 24. Each received message may belong a variety of message types sent to the alert dispatcher 22, 22'. These message types include alerts, alert resolutions, incidents, events, and closures of events requests. The listen object 352 determines 364 whether the received message is a type destined for publication to analyst workstations 36, 36', 36'' (i.e., communicating technique of the detected incident to entity) and/or for storage to the database 26. Alerts and alert resolutions are destined for publication to analysts and other external users, and alerts, alert resolutions, events, closures of events, and incidents are destined for storage in the database 26. The art teaches in Col. 5 lines 43-47 that the global network 35 connects analyst and administrator workstations 36, 36', 36'', 38, 38' to the market monitoring system 10. The analysts workstations 36, 36', 36'' obtain and analyze information on market events and/or alerts detected by the market monitoring system 10).  

Claim 7. 	Anaya in view of Haeberle discloses the apparatus according to claim 6, 
Anaya further discloses wherein the instructions to generate, based on the received information related to the at least one detected incident, the notification object that specifies details of the at least one detected incident and the indication of the communication technique that is to be utilized to communicate the at least one detected incident to the entity further cause the processor to: specify the communication technique that includes at least one of an e-mail, an internal notification service notification, or a short message service (SMS), to communicate the details of the at least one detected incident to the entity; and perform the communication technique to communicate the at least one detected incident to the entity (The art teaches in Col. 10 lines 23-30 that when one of alert engines 20, 20', 20'' receives 162 a market event message from one of the line handlers 18, 18''. The alert engine 20, 20', 20'' distributes 164 the market event to a queue of an internal execution stage for parallel analysis. The art teaches in Col. 10 lines 40-46 that the alert engine transmits the results of analyzing the market event to the alert dispatchers 22, 22'. The results include alerts and alert resolutions, but the alert engines may also report "events" and incidents to the alert dispatchers 22, 22' (i.e., notification(s) is/are generated based on the received information related to the incident(s)). The reported events are a selected set of market events having a potential to become alert conditions. The art teaches in Col. 16 lines 51-65 that a listener object 352 receives messages from the alert engines 20, 20', 20'' (i.e., notification services). The listener object receives 362 each new message via an interface of the alert dispatcher 22, 22' connecting to the private network 24. Each received message may belong a variety of message types sent to the alert dispatcher 22, 22'. These message types include alerts, alert resolutions, incidents, events, and closures of events requests. The listen object 352 determines 364 whether the received message is a type destined for publication to analyst workstations 36, 36', 36'' (i.e., communicating technique of the detected incident to entity) and/or for storage to the database 26. Alerts and alert resolutions are destined for publication to analysts and other external users, and alerts, alert resolutions, events, closures of events, and incidents are destined for storage in the database 26. The art teaches in Col. 5 lines 43-47 that the global network 35 connects analyst and administrator workstations 36, 36', 36'', 38, 38' to the market monitoring system 10. The analysts workstations 36, 36', 36'' obtain and analyze information on market events and/or alerts detected by the market monitoring system 10. The art teaches in Col. 5 lines 65-67 and Col. 6 lines 1-2 that The alert is received by the alert dispatcher 22, which sends the alert to publisher and DB writer queues 354, 356. A publisher object 358 sends alerts from the publisher queue 354 to a user server interface 690 that transmits the alert to one or more analyst workstations 36. i.e., alerts are transmitted via internal notification service notification). 
Claim 12. 	Anaya in view of Haeberle discloses the apparatus according to claim 1, 
		Anaya further discloses wherein the instructions to detect, with respect to the notification service of the plurality of notification services that are each geographically located at different geographic locations, based on the analysis of signals received at the activity event hub of the internal incident management service of the entity, the at least one incident associated with the activities of the entity further cause the processor to: detect, with respect to the notification service of the plurality of notification services that include at least three notification services, based on the analysis of signals received at the activity event hub of the internal incident management service of the entity, the at least one incident associated with the activities of the entity (The art teaches in Col. 6 lines 23-31 that alert engines 20, 20', 20'' (i.e., at least three notification services) analyze the market event messages, received from the line handlers 18, 18' to determine whether alert conditions exist. If one of the alert engines 20, 20', 20'' detects an alert condition, it transmits an alert message to the alert dispatchers 22, 22'. Each alert dispatcher 22, 22' coordinates sending of received alert messages to the analyst stations 36, 36', 36'' for processing by an external user. The art teaches in Col. 6 32-42 lines that the market monitoring system 10 (i.e., internal incident management service of an entity) monitors incoming messages from the feed lines 12 for information indicating alert conditions. Alert conditions include unusual trading prices, ranges, and/or volumes; locked or crossed (L/C) market conditions; trading activity during regulatory halts; unusual market conditions; and market activities violating regulatory rules. To detect alert conditions, the market monitoring system 10 analyzes data such as quotations and indices, options/derivative prices, trade prices and quantities, trading halts, and price data on initial public offerings (IPO's). This data may arrive in messages from market and/or news sources. In addition, The art teaches in Col. 5 lines 15-27 that the market monitoring system 10 includes a plurality of stages 14-16, which are asynchronous with respect to each other. Each stage 14-16 includes a parallel array of devices, which are also asynchronous with respect to each other. The devices of the stages 14-16 are referred to as line handlers 18, 18', alert engines 20, 20', 20'' (i.e., plurality of notification services), and alert dispatchers 22, 22'. The art teaches in Col. 30 lines 5-15 that the market monitoring system includes both primary and backup systems 10, 10b, wherein the primary and backup systems 10, 10b are located at different locations. The primary system 10 performs full market monitoring operations under normal conditions and has already been described in FIGS. 1A-40. The backup system 10b can carry on full market monitoring operations when the primary system 10 is not carrying on full operations. An operator may transfer full operations to the backup system 10b in response to a critical condition or failure of the primary system 10 or to enable maintenance work on the primary system 10 without stopping market monitoring operations. The art teaches in Col. 30 lines 16-25 that the backup system 10b substantially mirrors the primary system 10 described in relation to FIGS. 1-40. The backup system 10b includes a plurality of stages 14b-16b, which are asynchronous with respect to each other. Each stage 14b-16b includes a parallel array of independent devices, i.e., line handlers 18b, 18b', alert engines 20b, 20b’, 20b'' (i.e., plurality of notification services) and alert dispatchers 22b, 22b'. i.e., the plurality of notification services are located in different locations. The art teaches in Col. 10 lines 40-46 that the alert engine transmits the results of analyzing the market event to the alert dispatchers 22, 22'. The results include alerts and alert resolutions, but the alert engines may also report "events" and incidents to the alert dispatchers 22, 22'. The reported events are a selected set of market events having a potential to become alert conditions)).

		Claim 13. 	Anaya discloses a computer-implemented method (The art teaches in Col. 5 lines 15-27 that the market monitoring system 10 includes a plurality of stages 14-16, which are asynchronous with respect to each other. Each stage 14-16 includes a parallel array of devices, which are also asynchronous with respect to each other. The devices of the stages 14-16 are referred to as line handlers 18, 18', alert engines 20, 20', 20'', and alert dispatchers 22, 22'. Each of these devices includes a server, e.g., one or more processors, running software programs) comprising:  
		detecting, by at least one processor, with respect to a notification service of a plurality of notification services that are each geographically located at different geographic locations, based on an analysis of signals received at an activity event hub associated with the notification service, at least one incident associated with activities of an entity (The art teaches in Col. 6 lines 23-31 that alert engines 20, 20', 20'' (i.e., notification services) analyze the market event messages, received from the line handlers 18, 18' to determine whether alert conditions exist. If one of the alert engines 20, 20', 20'' detects an alert condition, it transmits an alert message to the alert dispatchers 22, 22'. Each alert dispatcher 22, 22' coordinates sending of received alert messages to the analyst stations 36, 36', 36'' for processing by an external user. The art teaches in Col. 6 32-42 lines that the market monitoring system 10 (i.e., internal incident management service of an entity) monitors incoming messages from the feed lines 12 for information indicating alert conditions. Alert conditions include unusual trading prices, ranges, and/or volumes; locked or crossed (L/C) market conditions; trading activity during regulatory halts; unusual market conditions; and market activities violating regulatory rules. To detect alert conditions, the market monitoring system 10 analyzes data such as quotations and indices, options/derivative prices, trade prices and quantities, trading halts, and price data on initial public offerings (IPO's). This data may arrive in messages from market and/or news sources), wherein the plurality of notification services are located in geographically distributed clusters to notify the entity of the at least one detected incident (The art teaches in Col. 5 lines 15-27 that the market monitoring system 10 includes a plurality of stages 14-16, which are asynchronous with respect to each other. Each stage 14-16 includes a parallel array of devices, which are also asynchronous with respect to each other. The devices of the stages 14-16 are referred to as line handlers 18, 18', alert engines 20, 20', 20'' (i.e., plurality of notification services), and alert dispatchers 22, 22'. The art teaches in Col. 30 lines 5-15 that the market monitoring system includes both primary and backup systems 10, 10b, wherein the primary and backup systems 10, 10b are located at different locations. The primary system 10 performs full market monitoring operations under normal conditions and has already been described in FIGS. 1A-40. The backup system 10b can carry on full market monitoring operations when the primary system 10 is not carrying on full operations. An operator may transfer full operations to the backup system 10b in response to a critical condition or failure of the primary system 10 or to enable maintenance work on the primary system 10 without stopping market monitoring operations. The art teaches in Col. 30 lines 16-25 that the backup system 10b substantially mirrors the primary system 10 described in relation to FIGS. 1-40. The backup system 10b includes a plurality of stages 14b-16b, which are asynchronous with respect to each other. Each stage 14b-16b includes a parallel array of independent devices, i.e., line handlers 18b, 18b', alert engines 20b, 20b’, 20b'' (i.e., plurality of notification services) and alert dispatchers 22b, 22b'. i.e., the plurality of notification services are located in different locations. The art teaches in Col. 10 lines 40-46 that the alert engine transmits the results of analyzing the market event to the alert dispatchers 22, 22'. The results include alerts and alert resolutions, but the alert engines may also report "events" and incidents to the alert dispatchers 22, 22'. The reported events are a selected set of market events having a potential to become alert conditions); 7PATENTAtty Docket No.:2000.0124US 1/408527-US-NP App. Ser. No.: 16/898,107 
 		receiving, by the at least one processor, information related to the at least one detected incident from a data endpoint of an internal incident management service of the entity (The art teaches in Col. 6 32-42 lines that the market monitoring system 10 monitors incoming messages from the feed lines 12 (i.e., data endpoint) for information indicating alert conditions (i.e., receiving information related to incidents);  
		generating, by the at least one processor, based on the received information related to the at least one detected incident, a notification object to notify the entity of the at least one detected incident (The art teaches in Col. 10 lines 23-30 that when one of alert engines 20, 20', 20'' (i.e., notification service of a plurality of notification services) receives 162 a market event message from one of the line handlers 18, 18''. The alert engine 20, 20', 20'' distributes 164 the market event to a queue of an internal execution stage for parallel analysis. The art teaches in Col. 10 lines 40-46 that the alert engine transmits the results of analyzing the market event to the alert dispatchers 22, 22'. The results include alerts and alert resolutions, but the alert engines may also report "events" and incidents to the alert dispatchers 22, 22' (i.e., notification(s) is/are generated based on the received information related to the incident(s)). The reported events are a selected set of market events having a potential to become alert conditions. The art teaches in Col. 16 lines 51-65 that a listener object 352 receives messages from the alert engines 20, 20', 20'' (i.e., notification services). The listener object receives 362 each new message via an interface of the alert dispatcher 22, 22' connecting to the private network 24. Each received message may belong a variety of message types sent to the alert dispatcher 22, 22'. These message types include alerts, alert resolutions, incidents, events, and closures of events requests. The listen object 352 determines 364 whether the received message is a type destined for publication to analyst workstations 36, 36', 36'' (i.e., notifying the entity of the detected incident(s)) and/or for storage to the database 26. Alerts and alert resolutions are destined for publication to analysts and other external users, and alerts, alert resolutions, events, closures of events, and incidents are destined for storage in the database 26)), the notification object being correlated with a unique identifier related to the at least one detected incident (The art teaches in Col. 16 lines 66-67 and Col. 17 lines 1-4 that each message destined for publication or storage carries an identifier (ID) uniquely identifying the market event (i.e., unique identifier related to the incident(s)) to which the message corresponds); and 
		determining, by the at least one processor, based on the unique identifier related to the at least one detected incident, that the notification object to notify the entity of the at least one detected incident is a unique notification object, which is not a duplicate notification object generated by another notification service of the plurality of notification services (The art teaches in Col. 16 lines 66-67 and Col. 17 lines 1-4 that each message destined for publication or storage carries an identifier (ID) uniquely identifying the market event (i.e., unique identifier related to the incident(s)) to which the message corresponds. The ID comes from the original incoming message's sequence number. Thus, the ID is assigned by an external source and is independent of the line handler 18, 18' that received the original incoming message. The art teaches in Col. 17 lines 5-22 that the listener object 352 determines 370 whether a previously received message has the same unique ID as a newly received message. The determination includes comparing the ID of the newly received message to a list of ID's stored in an ID hash table 353 (FIG. 18). The ID hash table 353 is a first-in-first-out software buffer that lists the ID's of recently received messages. The ID of the newly received message may duplicate the ID of a previously received message if the two messages were generated by different alert engines 20 (i.e., duplicate notification(s) object generated by another notification service of the plurality of notification services), 20', 20'' in response to the same market event message. If a previously received message has the same ID, the listener object 352 discards 372 the newly received message. If the newly received message has a new ID, the listener object 352 appends 374 the new ID to the list of ID's in the ID hash table 353. The listener object 352 writes 376 a non-duplicate newly received message to the publisher and/or DB writer queues 354, 356 depending on the message type).
		Anaya doesn’t explicitly disclose wherein the plurality of notification services are located in geographically distributed clusters in a cloud to notify the entity of the at least one detected incident.
However, Haeberle wherein the plurality of notification services are located in geographically distributed clusters in a cloud to notify the entity of the at least one detected incident (The art teaches in Parag. [0003] that by processing a duplicate check logic in a central service provider cockpit, duplicate events or alerts can be accumulated and grouped together for processing. The art teaches in Parag. [0029] that service provider cockpit server 151 can receive and process incident reports (e.g., bulk alert message 145) from the server 101. The server 101 can include multiple tenants 120 (i.e., plurality of notification services) that are remotely connected to the server 101, as well as a system tenant 130 that can support and handle the multiple tenants 120. The environment 100 is an example, and in alternative implementations, the elements illustrated in FIG. 1 may be included in or associated with different and/or additional servers, tenants, networks, and locations other than those as shown. For example, there may be additional tenants, such as multiple tenants connected to one or more application systems similar to the service provider cockpit server 151 to obtain various functionalities and services. That is, one or more of the components illustrated within the service provider cockpit server 151, the server 101 (i.e., which includes the multiple tenants), or any of the other illustrated components, may be located in multiple or different servers, cloud-based networks, or other locations accessible to the service provider cockpit server 151 (e.g., either directly or indirectly via network 148). The art teaches in Parag. [0030] that the service provider cockpit server 151 can receive bulk alert messages 145, as well as individual messages, from the server 101 (i.e., which includes the multiple tenants). The bulk alert messages 145 and individual messages can include software problem reports (SPRs) across the multiple tenants 120 in the server 101. Each of the tenants 120 can include at least a health check engine 121 and a software problem report generator 122. The health check engine 121 examines the tenants 120 and recognizes/flags/identifies events in each tenant. The software problem report generator 122 can generate SPRs 116 to be stored in the database 111. The art teaches in Parag. [0057] and Fig. 2 that the environment 200 includes multiple system tenants 214, 216, and 218 (i.e., clusters of tenants) in a plurality of servers, as well as a service provider cockpit 220. Each of the system tenants 214, 216, and 218 can be similar to the system tenant 130 of the server 101 (i.e., which includes multiple tenants) of FIG. 1. For example, the illustrated system tenant 214 is communicably connected with two example tenants 210 and 212. Each of the example tenants 210 and 212 can be similar to the tenants 120 of FIG. 1 the aggregation engine 230 can be similar to the aggregation engine 133 of FIG. 1, where duplicate alerts can be identified and grouped for the summarized incident report sent with the bulk alert messages 145. The alert messages 245 are sent from the system tenants 214, 216, and 218 (i.e., plurality of notification services) to the service provider cockpit 220).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Anaya to incorporate the teachings of Anaya. This would be convenient because using cloud would enable enterprises to efficiently and quickly scale up/down their IT departments, according to business demands; as well as providing scalability which minimizes the risks associated with in-house operational issues and maintenance.

Claim 14. 	Anaya in view of Haeberle discloses the computer-implemented method according to claim 13, 
Anaya further discloses wherein detecting, by the at least one processor, with respect to the notification service of the plurality of notification services that are each geographically located at different geographic locations in the geographically distributed clusters, based on the analysis of signals received at the 8PATENTAtty Docket No.:2000.0124US 1/408527-US-NP App. Ser. No.: 16/898,107 activity event hub associated with the notification service, the at least one incident associated with the activities of the entity further comprises: detecting, by the at least one processor, with respect to the notification service of the plurality of notification services that are each geographically located at different geographic locations, based on the analysis of signals received at the activity event hub associated with the notification service, the at least one incident from a set of incident states that include an add incident state, an edit incident state, and a mitigate incident state associated with the activities of the entity (The art teaches in Col. 6 lines 23-31 that alert engines 20, 20', 20'' (i.e., notification services) analyze the market event messages, received from the line handlers 18, 18' to determine whether alert conditions exist. If one of the alert engines 20, 20', 20'' detects an alert condition, it transmits an alert message to the alert dispatchers 22, 22'. Each alert dispatcher 22, 22' coordinates sending of received alert messages to the analyst stations 36, 36', 36'' for processing by an external user. The art teaches in Col. 6 32-42 lines that the market monitoring system 10 (i.e., internal incident management service of an entity) monitors incoming messages from the feed lines 12 for information indicating alert conditions. Alert conditions include unusual trading prices, ranges, and/or volumes; locked or crossed (L/C) market conditions; trading activity during regulatory halts; unusual market conditions; and market activities violating regulatory rules. To detect alert conditions, the market monitoring system 10 analyzes data such as quotations and indices, options/derivative prices, trade prices and quantities, trading halts, and price data on initial public offerings (IPO's). This data may arrive in messages from market and/or news sources. The art teaches in Col. 11 lines 19-22 that rules for detecting and/or resolving alert conditions may be changed to process new alert scenarios by adding or modifying the alert components 187-192. i.e., The applicant has defined the add incident state to include new incident). 
Anaya doesn’t explicitly disclose that the plurality of notification services that are each geographically located at different geographic locations in the geographically distributed clusters in the cloud.
However, Haeberle discloses that the plurality of notification services that are each geographically located at different geographic locations in the geographically distributed clusters in the cloud (The art teaches in Parag. [0003] that by processing a duplicate check logic in a central service provider cockpit, duplicate events or alerts can be accumulated and grouped together for processing. The art teaches in Parag. [0029] that service provider cockpit server 151 can receive and process incident reports (e.g., bulk alert message 145) from the server 101. The server 101 can include multiple tenants 120 (i.e., plurality of notification services) that are remotely connected to the server 101, as well as a system tenant 130 that can support and handle the multiple tenants 120. The environment 100 is an example, and in alternative implementations, the elements illustrated in FIG. 1 may be included in or associated with different and/or additional servers, tenants, networks, and locations other than those as shown. For example, there may be additional tenants, such as multiple tenants connected to one or more application systems similar to the service provider cockpit server 151 to obtain various functionalities and services. That is, one or more of the components illustrated within the service provider cockpit server 151, the server 101 (i.e., which includes the multiple tenants), or any of the other illustrated components, may be located in multiple or different servers, cloud-based networks, or other locations accessible to the service provider cockpit server 151 (e.g., either directly or indirectly via network 148). The art teaches in Parag. [0030] that the service provider cockpit server 151 can receive bulk alert messages 145, as well as individual messages, from the server 101 (i.e., which includes the multiple tenants). The bulk alert messages 145 and individual messages can include software problem reports (SPRs) across the multiple tenants 120 in the server 101. Each of the tenants 120 can include at least a health check engine 121 and a software problem report generator 122. The health check engine 121 examines the tenants 120 and recognizes/flags/identifies events in each tenant. The software problem report generator 122 can generate SPRs 116 to be stored in the database 111. The art teaches in Parag. [0057] and Fig. 2 that the environment 200 includes multiple system tenants 214, 216, and 218 (i.e., clusters of tenants) in a plurality of servers, as well as a service provider cockpit 220. Each of the system tenants 214, 216, and 218 can be similar to the system tenant 130 of the server 101 (i.e., which includes multiple tenants) of FIG. 1. For example, the illustrated system tenant 214 is communicably connected with two example tenants 210 and 212. Each of the example tenants 210 and 212 can be similar to the tenants 120 of FIG. 1 the aggregation engine 230 can be similar to the aggregation engine 133 of FIG. 1, where duplicate alerts can be identified and grouped for the summarized incident report sent with the bulk alert messages 145. The alert messages 245 are sent from the system tenants 214, 216, and 218 (i.e., plurality of notification services) to the service provider cockpit 220).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Anaya to incorporate the teachings of Anaya. This would be convenient because using cloud would enable enterprises to efficiently and quickly scale up/down their IT departments, according to business demands; as well as providing scalability which minimizes the risks associated with in-house operational issues and maintenance.

Claim 15. 	Anaya in view of Haeberle discloses the computer-implemented method according to claim 13,
Anaya further discloses wherein detecting, by the at least one processor, with respect to the notification service of the plurality of notification services that are each geographically located at different geographic locations in the geographically distributed clusters in, based on the analysis of signals received at the activity event hub associated with the notification service, the at least one incident associated with the activities of the entity further comprises: detecting, by the at least one processor, with respect to the notification service of the plurality of notification services that include at least three notification services, based on the analysis of signals received at the activity event hub associated with the notification service, the at least one incident associated with the activities of the entity (The art teaches in Col. 6 lines 23-31 that alert engines 20, 20', 20'' (i.e., at least three notification services) analyze the market event messages, received from the line handlers 18, 18' to determine whether alert conditions exist. If one of the alert engines 20, 20', 20'' detects an alert condition, it transmits an alert message to the alert dispatchers 22, 22'. Each alert dispatcher 22, 22' coordinates sending of received alert messages to the analyst stations 36, 36', 36'' for processing by an external user. The art teaches in Col. 6 32-42 lines that the market monitoring system 10 (i.e., internal incident management service of an entity) monitors incoming messages from the feed lines 12 for information indicating alert conditions. Alert conditions include unusual trading prices, ranges, and/or volumes; locked or crossed (L/C) market conditions; trading activity during regulatory halts; unusual market conditions; and market activities violating regulatory rules. To detect alert conditions, the market monitoring system 10 analyzes data such as quotations and indices, options/derivative prices, trade prices and quantities, trading halts, and price data on initial public offerings (IPO's). This data may arrive in messages from market and/or news sources. In addition, The art teaches in Col. 5 lines 15-27 that the market monitoring system 10 includes a plurality of stages 14-16, which are asynchronous with respect to each other. Each stage 14-16 includes a parallel array of devices, which are also asynchronous with respect to each other. The devices of the stages 14-16 are referred to as line handlers 18, 18', alert engines 20, 20', 20'' (i.e., plurality of notification services), and alert dispatchers 22, 22'. The art teaches in Col. 30 lines 5-15 that the market monitoring system includes both primary and backup systems 10, 10b, wherein the primary and backup systems 10, 10b are located at different locations. The primary system 10 performs full market monitoring operations under normal conditions and has already been described in FIGS. 1A-40. The backup system 10b can carry on full market monitoring operations when the primary system 10 is not carrying on full operations. An operator may transfer full operations to the backup system 10b in response to a critical condition or failure of the primary system 10 or to enable maintenance work on the primary system 10 without stopping market monitoring operations. The art teaches in Col. 30 lines 16-25 that the backup system 10b substantially mirrors the primary system 10 described in relation to FIGS. 1-40. The backup system 10b includes a plurality of stages 14b-16b, which are asynchronous with respect to each other. Each stage 14b-16b includes a parallel array of independent devices, i.e., line handlers 18b, 18b', alert engines 20b, 20b’, 20b'' (i.e., plurality of notification services) and alert dispatchers 22b, 22b'. i.e., the plurality of notification services are located in different locations. The art teaches in Col. 10 lines 40-46 that the alert engine transmits the results of analyzing the market event to the alert dispatchers 22, 22'. The results include alerts and alert resolutions, but the alert engines may also report "events" and incidents to the alert dispatchers 22, 22'. The reported events are a selected set of market events having a potential to become alert conditions)).
Anaya doesn’t explicitly disclose that the plurality of notification services that are each geographically located at different geographic locations in the geographically distributed clusters in the cloud. 
However, Haeberle discloses that the plurality of notification services that are each geographically located at different geographic locations in the geographically distributed clusters in the cloud (The art teaches in Parag. [0003] that by processing a duplicate check logic in a central service provider cockpit, duplicate events or alerts can be accumulated and grouped together for processing. The art teaches in Parag. [0029] that service provider cockpit server 151 can receive and process incident reports (e.g., bulk alert message 145) from the server 101. The server 101 can include multiple tenants 120 (i.e., plurality of notification services) that are remotely connected to the server 101, as well as a system tenant 130 that can support and handle the multiple tenants 120. The environment 100 is an example, and in alternative implementations, the elements illustrated in FIG. 1 may be included in or associated with different and/or additional servers, tenants, networks, and locations other than those as shown. For example, there may be additional tenants, such as multiple tenants connected to one or more application systems similar to the service provider cockpit server 151 to obtain various functionalities and services. That is, one or more of the components illustrated within the service provider cockpit server 151, the server 101 (i.e., which includes the multiple tenants), or any of the other illustrated components, may be located in multiple or different servers, cloud-based networks, or other locations accessible to the service provider cockpit server 151 (e.g., either directly or indirectly via network 148). The art teaches in Parag. [0030] that the service provider cockpit server 151 can receive bulk alert messages 145, as well as individual messages, from the server 101 (i.e., which includes the multiple tenants). The bulk alert messages 145 and individual messages can include software problem reports (SPRs) across the multiple tenants 120 in the server 101. Each of the tenants 120 can include at least a health check engine 121 and a software problem report generator 122. The health check engine 121 examines the tenants 120 and recognizes/flags/identifies events in each tenant. The software problem report generator 122 can generate SPRs 116 to be stored in the database 111. The art teaches in Parag. [0057] and Fig. 2 that the environment 200 includes multiple system tenants 214, 216, and 218 (i.e., clusters of tenants) in a plurality of servers, as well as a service provider cockpit 220. Each of the system tenants 214, 216, and 218 can be similar to the system tenant 130 of the server 101 (i.e., which includes multiple tenants) of FIG. 1. For example, the illustrated system tenant 214 is communicably connected with two example tenants 210 and 212. Each of the example tenants 210 and 212 can be similar to the tenants 120 of FIG. 1 the aggregation engine 230 can be similar to the aggregation engine 133 of FIG. 1, where duplicate alerts can be identified and grouped for the summarized incident report sent with the bulk alert messages 145. The alert messages 245 are sent from the system tenants 214, 216, and 218 (i.e., plurality of notification services) to the service provider cockpit 220).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Anaya to incorporate the teachings of Anaya. This would be convenient because using cloud would enable enterprises to efficiently and quickly scale up/down their IT departments, according to business demands; as well as providing scalability which minimizes the risks associated with in-house operational issues and maintenance.
 
Claim 16. 	Anaya discloses a non-transitory computer readable medium on which is stored machine readable instructions that when executed by a processor (The art teaches in Col. 5 lines 15-27 that the market monitoring system 10 includes a plurality of stages 14-16, which are asynchronous with respect to each other. Each stage 14-16 includes a parallel array of devices, which are also asynchronous with respect to each other. The devices of the stages 14-16 are referred to as line handlers 18, 18', alert engines 20, 20', 20'', and alert dispatchers 22, 22'. Each of these devices includes a server, e.g., one or more processors, running software programs), cause the processor to:  
detect, with respect to a notification service of a plurality of geo-redundant notification services, based on an analysis of signals received at an activity event hub, at least one incident associated with activities of an entity (The art teaches in Col. 6 lines 23-31 that alert engines 20, 20', 20'' (i.e., notification services) analyze the market event messages, received from the line handlers 18, 18' to determine whether alert conditions exist. If one of the alert engines 20, 20', 20'' detects an alert condition, it transmits an alert message to the alert dispatchers 22, 22'. Each alert dispatcher 22, 22' coordinates sending of received alert messages to the analyst stations 36, 36', 36'' for processing by an external user. The art teaches in Col. 6 32-42 lines that the market monitoring system 10 (i.e., internal incident management service of an entity) monitors incoming messages from the feed lines 12 for information indicating alert conditions. Alert conditions include unusual trading prices, ranges, and/or volumes; locked or crossed (L/C) market conditions; trading activity during regulatory halts; unusual market conditions; and market activities violating regulatory rules. To detect alert conditions, the market monitoring system 10 analyzes data such as quotations and indices, options/derivative prices, trade prices and quantities, trading halts, and price data on initial public offerings (IPO's). This data may arrive in messages from market and/or news sources), wherein the plurality of geo-redundant notification services are located in geographically distributed clusters to notify the entity of the at least one detected incident (The art teaches in Col. 5 lines 15-27 that the market monitoring system 10 includes a plurality of stages 14-16, which are asynchronous with respect to each other. Each stage 14-16 includes a parallel array of devices, which are also asynchronous with respect to each other. The devices of the stages 14-16 are referred to as line handlers 18, 18', alert engines 20, 20', 20'' (i.e., plurality of notification services), and alert dispatchers 22, 22'. The art teaches in Col. 30 lines 5-15 that the market monitoring system includes both primary and backup systems 10, 10b, wherein the primary and backup systems 10, 10b are located at different locations. The primary system 10 performs full market monitoring operations under normal conditions and has already been described in FIGS. 1A-40. The backup system 10b can carry on full market monitoring operations when the primary system 10 is not carrying on full operations. An operator may transfer full operations to the backup system 10b in response to a critical condition or failure of the primary system 10 or to enable maintenance work on the primary system 10 without stopping market monitoring operations. The art teaches in Col. 30 lines 16-25 that the backup system 10b substantially mirrors the primary system 10 described in relation to FIGS. 1-40. The backup system 10b includes a plurality of stages 14b-16b, which are asynchronous with respect to each other. Each stage 14b-16b includes a parallel array of independent devices, i.e., line handlers 18b, 18b', alert engines 20b, 20b’, 20b'' (i.e., plurality of notification services) and alert dispatchers 22b, 22b'. i.e., the plurality of notification services are located in different locations. The art teaches in Col. 10 lines 40-46 that the alert engine transmits the results of analyzing the market event to the alert dispatchers 22, 22'. The results include alerts and alert resolutions, but the alert engines may also report "events" and incidents to the alert dispatchers 22, 22'. The reported events are a selected set of market events having a potential to become alert conditions); 
receiv(The art teaches in Col. 6 32-42 lines that the market monitoring system 10 monitors incoming messages from the feed lines 12 for information indicating alert conditions (i.e., receiving information related to incidents);  
generate, based on the received information related to the at least one detected incident, a notification object that specifies details of the at least one detected incident and an indication of a communication technique that is to be utilized to communicate the at least one detected incident to the entity (The art teaches in Col. 10 lines 23-30 that when one of alert engines 20, 20', 20'' receives 162 a market event message from one of the line handlers 18, 18''. The alert engine 20, 20', 20'' distributes 164 the market event to a queue of an internal execution stage for parallel analysis. The art teaches in Col. 10 lines 40-46 that the alert engine transmits the results of analyzing the market event to the alert dispatchers 22, 22'. The results include alerts and alert resolutions, but the alert engines may also report "events" and incidents to the alert dispatchers 22, 22' (i.e., notification(s) is/are generated based on the received information related to the incident(s)). The reported events are a selected set of market events having a potential to become alert conditions. The art teaches in Col. 16 lines 51-65 that a listener object 352 receives messages from the alert engines 20, 20', 20'' (i.e., notification services). The listener object receives 362 each new message via an interface of the alert dispatcher 22, 22' connecting to the private network 24. Each received message may belong a variety of message types sent to the alert dispatcher 22, 22'. These message types include alerts, alert resolutions, incidents, events, and closures of events requests. The listen object 352 determines 364 whether the received message is a type destined for publication to analyst workstations 36, 36', 36'' (i.e., communicating technique of the detected incident to entity) and/or for storage to the database 26. Alerts and alert resolutions are destined for publication to analysts and other external users, and alerts, alert resolutions, events, closures of events, and incidents are destined for storage in the database 26. The art teaches in Col. 5 lines 43-47 that the global network 35 connects analyst and administrator workstations 36, 36', 36'', 38, 38' to the market monitoring system 10. The analysts workstations 36, 36', 36'' obtain and analyze information on market events and/or alerts detected by the market monitoring system 10);  
determine, based on a primary key related to the at least one detected incident, whether the notification object to notify the entity of the at least one detected incident is a unique notification object, which is not a duplicate notification object generated by another notification service of the plurality of geo-redundant notification services (The art teaches in Col. 16 lines 66-67 and Col. 17 lines 1-4 that each message destined for publication or storage carries an identifier (ID) uniquely identifying the market event (i.e., primary key related to the incident(s), wherein the applicant has defined the primary key as a unique identifier) to which the message corresponds. The ID comes from the original incoming message's sequence number. Thus, the ID is assigned by an external source and is independent of the line handler 18, 18' that received the original incoming message. The art teaches in Col. 17 lines 5-22 that the listener object 352 determines 370 whether a previously received message has the same unique ID as a newly received message. The determination includes comparing the ID of the newly received message to a list of ID's stored in an ID hash table 353 (FIG. 18). The ID hash table 353 is a first-in-first-out software buffer that lists the ID's of recently received messages. The ID of the newly received message may duplicate the ID of a previously received message if the two messages were generated by different alert engines 20, 20', 20'' (i.e., duplicate notification(s) object generated by another notification service of the plurality of notification services) in response to the same market event message. If a previously received message has the same ID, the listener object 352 discards 372 the newly received message. If the newly received message has a new ID, the listener object 352 appends 374 the new ID to the list of ID's in the ID hash table 353. The listener object 352 writes 376 a non-duplicate newly received message to the publisher and/or DB writer queues 354, 356 depending on the message type); 10PATENTAtty Docket No.:2000.0124US 1/408527-US-NP App. Ser. No.: 16/898,107 
based on a determination that the notification object is the unique notification object, store, with respect to the notification service, by utilizing a database that is commonly used for storage by the plurality of geo-redundant notification services, the primary key related to the at least one detected incident (The art teaches in Col. 17 lines 5-22 that the ID of the newly received message may duplicate the ID of a previously received message if the two messages were generated by different alert engines 20 (i.e., duplicate notification(s) object generated by another notification service of the plurality of notification services), 20', 20'' in response to the same market event message. If a previously received message has the same ID, the listener object 352 discards 372 the newly received message. If the newly received message has a new ID, the listener object 352 appends 374 the new ID (i.e., the primary key) to the list of ID's in the ID hash table 353. The listener object 352 writes 376 a non-duplicate newly received message (i.e., the notification unique) to the publisher and/or DB writer queues 354, 356 depending on the message type); and  
utilize, in an event of a failure of the notification service, the primary key to identify the at least one detected incident to be communicated to the entity (The art teaches in Col. 5 lines 15-27 that the market monitoring system 10 includes a plurality of stages 14-16, which are asynchronous with respect to each other. Each stage 14-16 includes a parallel array of devices, which are also asynchronous with respect to each other. The devices of the stages 14-16 are referred to as line handlers 18, 18', alert engines 20, 20', 20'', and alert dispatchers 22, 22'. Each of these devices includes a server, e.g., one or more processors, running software programs. The art teaches in Col. 19 lines 8-22 that the market monitoring system 10 produces health data and message flow data on the individual servers of the stages 14-16 (i.e., alert engine(s)). The health data provides indicates process failures. The art teaches in Col. 19 lines 62-67 and Col. 20 lines 1-16 that a process 460 for determining whether a selected server of the stages 14-16 has failed. The operations server 32 reads 462 a file that records whether a consolidated heartbeat pulse was received from the selected server. From the value stored in the file, the operations server 32 determines 464 whether the selected device sent a heartbeat pulse. If the value indicates that no heartbeat pulse, the operations server 32 records 468 a missed heartbeat pulse in a counter that accumulates a count for the number of missed heartbeats from the selected device. The operations server 32 also determines 470 whether the selected server has failed to send more than a threshold number of heartbeat pulses. If the number exceeded the threshold, the operations server 32 signals 472 a failure of the server to the operations workstations 34, 34'. An operator can order maintenance for the selected server in response to the failure signal. Col. 20 lines 27-29 teaches that after a failure, an operator can download the data dumped to the black box recorder 474-476 of the failed server. The stored data provides information on the origin of the failure. Also, the art teaches in Col. 31 lines 51-60 deciding whether to transfer full market monitoring operations from the primary system 10 (i.e., which includes the alert engine(s)) to the backup system 10b. The decision may be made manually by an operator by using one of the operations workstations 34, 34'. The operator determines 761-763 whether any of the stages 14-16 of the primary system 10 is in a critical state. For each stage 14-16, a critical state is defined to exist if there is at risk of the stage 14-16 is not or will not be processing messages properly (i.e., failure). The art teaches in Col. 34 lines 1-15 that the primary system 10 may even be shut down while the backup system 10b performs full market monitoring. A full shutdown enables more flexibility in performing repairs and/or maintenance to the primary system 10 (i.e., which includes the failed alert engine(s)). After restoring the primary's database 26, the operator restarts 812 the primary's DB servers 30, 30', which restarts copying and queuing of write transactions to the database 26. The operator also restarts 814 any of the primary stages 14-16, which were shut down (i.e., the failed alert engine(s) is being restarted). The art teaches in Col. 30 lines 16-25 that the backup system 10b substantially mirrors the primary system 10 described in relation to FIGS. 1-40. The backup system 10b includes a plurality of stages 14b-16b, which are asynchronous with respect to each other. Each stage 14b-16b includes a parallel array of independent devices, i.e., line handlers 18b, 18b', alert engines 20b, 20b', 20b'' and alert dispatchers 22b, 22b'. The devices of each stage 14b-16b are analogous to the devices already described in relation to FIG. 1. The various stages 14b-16b of the backup system 10b couple together through private network 24b. i.e., the plurality of stages in the backup system will perform the same stages/operations of the primary system in case of a failure of the primary system (including alert engines); the operations would include identifying detected incident(s) to be communicated to the entity using the unique identifier (i.e., primary key) (see Col. 17 lines 5-22)).  
Anaya doesn’t explicitly disclose wherein the plurality of geo-redundant notification services are located in geographically distributed clusters in a cloud to notify the entity of the at least one detected incident.
However, Haeberle discloses wherein the plurality of geo-redundant notification services are located in geographically distributed clusters in a cloud to notify the entity of the at least one detected incident (The art teaches in Parag. [0003] that by processing a duplicate check logic in a central service provider cockpit, duplicate events or alerts can be accumulated and grouped together for processing. The art teaches in Parag. [0029] that service provider cockpit server 151 can receive and process incident reports (e.g., bulk alert message 145) from the server 101. The server 101 can include multiple tenants 120 (i.e., plurality of notification services) that are remotely connected to the server 101, as well as a system tenant 130 that can support and handle the multiple tenants 120. The environment 100 is an example, and in alternative implementations, the elements illustrated in FIG. 1 may be included in or associated with different and/or additional servers, tenants, networks, and locations other than those as shown. For example, there may be additional tenants, such as multiple tenants connected to one or more application systems similar to the service provider cockpit server 151 to obtain various functionalities and services. That is, one or more of the components illustrated within the service provider cockpit server 151, the server 101 (i.e., which includes the multiple tenants), or any of the other illustrated components, may be located in multiple or different servers, cloud-based networks, or other locations accessible to the service provider cockpit server 151 (e.g., either directly or indirectly via network 148). The art teaches in Parag. [0030] that the service provider cockpit server 151 can receive bulk alert messages 145, as well as individual messages, from the server 101 (i.e., which includes the multiple tenants). The bulk alert messages 145 and individual messages can include software problem reports (SPRs) across the multiple tenants 120 in the server 101. Each of the tenants 120 can include at least a health check engine 121 and a software problem report generator 122. The health check engine 121 examines the tenants 120 and recognizes/flags/identifies events in each tenant. The software problem report generator 122 can generate SPRs 116 to be stored in the database 111. The art teaches in Parag. [0057] and Fig. 2 that the environment 200 includes multiple system tenants 214, 216, and 218 (i.e., clusters of tenants) in a plurality of servers, as well as a service provider cockpit 220. Each of the system tenants 214, 216, and 218 can be similar to the system tenant 130 of the server 101 (i.e., which includes multiple tenants) of FIG. 1. For example, the illustrated system tenant 214 is communicably connected with two example tenants 210 and 212. Each of the example tenants 210 and 212 can be similar to the tenants 120 of FIG. 1 the aggregation engine 230 can be similar to the aggregation engine 133 of FIG. 1, where duplicate alerts can be identified and grouped for the summarized incident report sent with the bulk alert messages 145. The alert messages 245 are sent from the system tenants 214, 216, and 218 (i.e., plurality of notification services) to the service provider cockpit 220).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Anaya to incorporate the teachings of Anaya. This would be convenient because using cloud would enable enterprises to efficiently and quickly scale up/down their IT departments, according to business demands; as well as providing scalability which minimizes the risks associated with in-house operational issues and maintenance.

Claim 18. 	Anaya in view of Haeberle discloses the non-transitory computer readable medium according to claim 16,  
Anaya further discloses wherein the instructions further cause the processor to: request, from a data endpoint, the information related to the at least one detected incident that includes an indication of whether an action is to be performed with respect to the at least one detected incident (The art teaches in Col. 6 lines 6-22 that the feed lines 12 couple the market monitoring system 10 to external market information sources (not shown), e.g., via an external network (not shown). The feed lines 12 are grouped into several separate sets 12a, 12b, which are monitored by separate line handlers 18, 18'. Each line handler 18, 18' can receive the same incoming messages on market events from its set of feed lines 12a, 12b (i.e., data endpoint) and transmits market event messages to the alert engines 20, 20', 20'' via the private network 24. The market event messages transmitted by the line handlers 18, 18' have a common format, which is readable by any alert engine 20, 20', 20'' irrespective of the format of the original incoming messages from the feed lines 12. The stages 14 and 15 operate asynchronously and the alert engines 20, 20', 20'' in parallel and independently, process messages published on the private network 24 by the line handlers 18, 18'. The art teaches in Col. 10 lines 32-39 that the alert engine 20, 20', 20'' distributes 164 the market event to a queue of an internal execution stage for parallel analysis. The choice of the queue depends on the issue symbol for the security affected by the market event. The execution stage determines 166 whether an alert condition is present and/or whether a previous alert has been "automatically" resolved by the analysis without the input of a human agent. If the analysis detects or automatically resolves any alerts, the market event is also analyzed to determine 168 whether coordinated analysis of this event with other events is needed to detect or resolve other alert conditions).   

Claim 19. 	Anaya in view of Haeberle discloses the non-transitory computer readable medium according to claim 16, 
 Anaya further discloses wherein the instructions to detect, with respect to the notification service of the plurality of geo-redundant notification services, based on the analysis of signals received at the activity event hub, the at least one incident associated with the activities of the entity further cause the processor to: detect, with respect to the notification service of the plurality of geo-redundant notification services, based on the analysis of signals received at the activity event hub, the at least one incident from a set of incident states that include an add incident state, an edit incident state, and a mitigate incident state associated with the activities of the entity (The art teaches in Col. 6 lines 23-31 that alert engines 20, 20', 20'' (i.e., notification services) analyze the market event messages, received from the line handlers 18, 18' to determine whether alert conditions exist. If one of the alert engines 20, 20', 20'' detects an alert condition, it transmits an alert message to the alert dispatchers 22, 22'. Each alert dispatcher 22, 22' coordinates sending of received alert messages to the analyst stations 36, 36', 36'' for processing by an external user. The art teaches in Col. 6 32-42 lines that the market monitoring system 10 (i.e., internal incident management service of an entity) monitors incoming messages from the feed lines 12 for information indicating alert conditions. Alert conditions include unusual trading prices, ranges, and/or volumes; locked or crossed (L/C) market conditions; trading activity during regulatory halts; unusual market conditions; and market activities violating regulatory rules. To detect alert conditions, the market monitoring system 10 analyzes data such as quotations and indices, options/derivative prices, trade prices and quantities, trading halts, and price data on initial public offerings (IPO's). This data may arrive in messages from market and/or news sources. The art teaches in Col. 11 lines 19-22 that rules for detecting and/or resolving alert conditions may be changed to process new alert scenarios by adding or modifying the alert components 187-192. i.e., The applicant has defined the add incident state to include new incident).

Claim 22. 	Anaya in view of Haeberle discloses the apparatus according to claim 1, 
Anaya further discloses wherein the instructions further cause the processor to: notify the entity of the at least one detected incident without communication with another one of the plurality of notification services The art teaches in Col. 10 lines 40-46 that the alert engine transmits the results of analyzing the market event to the alert dispatchers 22, 22'. The results include alerts and alert resolutions, but the alert engines may also report "events" and incidents to the alert dispatchers 22, 22' (i.e., notification(s) is/are generated based on the received information related to the incident(s)). The reported events are a selected set of market events having a potential to become alert conditions. The art teaches in Col. 16 lines 51-65 that a listener object 352 receives messages from the alert engines 20, 20', 20'' (i.e., notification services). The listener object receives 362 each new message via an interface of the alert dispatcher 22, 22' connecting to the private network 24. Each received message may belong a variety of message types sent to the alert dispatcher 22, 22'. These message types include alerts, alert resolutions, incidents, events, and closures of events requests. The listen object 352 determines 364 whether the received message is a type destined for publication to analyst workstations 36, 36', 36'' (i.e., communicating technique of the detected incident to entity) and/or for storage to the database 26. Alerts and alert resolutions are destined for publication to analysts and other external users, and alerts, alert resolutions, events, closures of events, and incidents are destined for storage in the database 26. The art teaches in Col. 5 lines 43-47 that the global network 35 connects analyst and administrator workstations 36, 36', 36'', 38, 38' to the market monitoring system 10. The analysts workstations 36, 36', 36'' obtain and analyze information on market events and/or alerts detected by the market monitoring system 10. i.e., the notification is sent to the workstation without communicating with another alert engine(s)).  
 
Claim 24 is taught by Anaya in view of Haeberle as described for claim 22.  

Claim 26 is taught by Anaya in view of Haeberle as described for claim 22.

Claims 10, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Anaya et al. (Patent No. US 7,454,372), hereinafter Anaya, in view of Haeberle et al. (Pub. No. US 2014/0081925), hereinafter Haeberle, and in view of Gordon et al. (Pub. No. US 2018/0150683), hereinafter Gordon.

Claim 10. 	Anaya in view of Haeberle discloses the apparatus according to claim 1, 
Anaya further discloses wherein the instructions to store, with respect to the notification service, by utilizing the database that that is commonly used for storage by the plurality of notification services, the unique identifier related to the at least one detected incident further cause the processor to: store, with respect to the notification service, by utilizing a database that is commonly used for storage by the plurality of notification services, the unique identifier that includes a primary key associated with the at least one detected incident (The art teaches in Col. 17 lines 5-22 that the ID of the newly received message may duplicate the ID of a previously received message if the two messages were generated by different alert engines 20 (i.e., duplicate notification(s) object generated by another notification service of the plurality of notification services), 20', 20'' in response to the same market event message. If a previously received message has the same ID, the listener object 352 discards 372 the newly received message. If the newly received message has a new ID, the listener object 352 appends 374 the new ID (i.e., primary key related to the incident(s), wherein the applicant has defined the primary key as a unique identifier) to the list of ID's in the ID hash table 353. The listener object 352 writes 376 a non-duplicate newly received message (i.e., the notification unique) to the publisher and/or DB writer queues 354, 356 depending on the message type).
Anaya doesn’t explicitly disclose that the database includes the geo- distributed NoSQL database; and storing by utilizing the geo-distributed NoSQL database.
		However, Gordon discloses that the database includes the geo- distributed NoSQL database; and storing by utilizing the geo-distributed NoSQL database (Parag. [0033] and Parag. [0112]; (The art teaches that event data objects may comprise location data corresponding to the location of the event. Each event data object may be stored in a database, such as a NoSQL database)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Anaya to incorporate the teachings of Gordon. This would be convenient to provide flexible scalability because NoSQL databases are highly scalable and can be modified to meet the unique scaling needs of the business.

Claim 21. 	Anaya in view of Haeberle discloses the apparatus according to claim 1,  
Anaya further discloses wherein the instructions to store, with respect to the notification service, by utilizing the database that is commonly used for storage by the plurality of notification services, the unique identifier related to the at least one detected incident further cause the processor to: store, with respect to the notification service, by utilizing the database that is commonly used for storage by the plurality of notification services, the unique identifier related to the at least one detected incident (The art teaches in Col. 17 lines 5-22 that the ID of the newly received message may duplicate the ID of a previously received message if the two messages were generated by different alert engines 20 (i.e., duplicate notification(s) object generated by another notification service of the plurality of notification services), 20', 20'' in response to the same market event message. If a previously received message has the same ID, the listener object 352 discards 372 the newly received message. If the newly received message has a new ID, the listener object 352 appends 374 the new ID to the list of ID's in the ID hash table 353. The listener object 352 writes 376 a non-duplicate newly received message (i.e., the notification unique) to the publisher and/or DB writer queues 354, 356 depending on the message type), wherein the plurality of notification services are redundant notification12PATENTAtty Docket No.:2000.0124US 1/408527-US-NP App. Ser. No.: 16/898,107services, wherein the notification object and the unique identifier are to be used by another notification service among the plurality of notification services to notify the entity of the at least one detected incident in an event of a failure of the notification service (The art teaches in Col. 30 lines 16-25 that the backup system 10b substantially mirrors the primary system 10 described in relation to FIGS. 1-40. The backup system 10b includes a plurality of stages 14b-16b, which are asynchronous with respect to each other. Each stage 14b-16b includes a parallel array of independent devices, i.e., line handlers 18b, 18b', alert engines 20b, 20b', 20b'' and alert dispatchers 22b, 22b'. The devices of each stage 14b-16b are analogous to the devices already described in relation to FIG. 1. The various stages 14b-16b of the backup system 10b couple together through private network 24b. i.e., the plurality of stages in the backup system will perform the same stages/operations of the primary system in case of a failure of the primary system (including alert engines); the operations would include identifying detected incident(s) to be communicated to the entity using the unique identifier (i.e., primary key) used by the primary system (i.e., alert engines) (see Col. 17 lines 5-22)).   
Anaya doesn’t explicitly disclose that the database includes a geo-distributed not only structured query language (NoSQL) database.
		However, Gordon discloses that the database includes a geo-distributed not only structured query language (NoSQL) database (Parag. [0033] and Parag. [0112]; (The art teaches that event data objects may comprise location data corresponding to the location of the event. Each event data object may be stored in a database, such as a NoSQL database)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Anaya to incorporate the teachings of Gordon. This would be convenient to provide flexible scalability because NoSQL databases are highly scalable and can be modified to meet the unique scaling needs of the business.

Claim 23 is taught by Anaya in view of Haeberle and Gordon as described for claim 21.

Claim 25 is taught by Anaya in view of Haeberle and Gordon as described for claim 21. 

























Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin et al. (Pub. No. US 2021/0135971) – Related art in the area of verifying the functionality of push notification services in a cloud computing system, (Parag. [0049], The push message that is generated will include content which identifies the event, the system ID associated with the event, a push message ID to uniquely identify the push message, a timestamp to indicate when the test push message was transmitted).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442  

                                                                                                                                                                                                    
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442